DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims recite the limitation “golden-ration”.  It is unclear what is meant by this limitation. There is no explicit definition of golden-ratio, is the golden-ratio same as the Fibonacci sequence or is it referring to the golden angle. Therefore, the claims are indefinite.

The claims recite the limitation “at least one k-space region” it is unclear what is meant by this limitation. Is the “at least one k-space region” one the at least two k-space regions or is it the entire k-space. Therefore, the claims are indefinite.

The claims recite the limitation “second k-space region and first k-space region” it is unclear what is meant by this limitation. Is the “second k-space region and first k-space region” as the at least two k-space regions or is it the entire k-space. Therefore, the claims are indefinite.

The claims recite the limitation “5 rings” and it is unclear what is meant by this limitation. It is unclear if each of the at least two regions contain 5 rings or the at least two regions are part of the 5 rings. Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-13, 15-18, 20, 22-24, and 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Bolster (US Patent No. US 10353034) in the view of Tailor et al. (US Pub. No. 2010/0282258)

Regarding claim 1, Bolster teaches a method for imaging using a magnetic resonance imaging (MRI) system comprising (Abstract):  
b)  Acquiring MR data for a region of interest using the MRI system (col 6, lines 34-54); 
c)  Applying a k-space filter to the MR data to create filtered MR data by (col 8, lines 26-46, applying k-space filter): 
i) Segmenting k-space into at least two regions radially separated in k-space (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number)
ii) Determining a different number of spokes for region based upon a radial sampling pattern, wherein the different number of spokes for each of the at least two 
iii) Determining a spoke spacing for the number of spokes in the radial sampling pattern using a golden-ratio (col 3, lines 17-28, “projection of the radial lines is divided into multiple echoes and successive projections are spaced by a predetermined angular distance. This predetermined angular distance may be, for example, a pseudo golden angle, a factor that depends on the golden angle, or a multiple of a Fibonacci number.”) ; and 
d) Reconstructing an MR image using the filtered MR data (Col 7, lines 6-25).
Bolster teaches all the elements of claim 1 as stated above, however fails to explicitly teach a contrast agent is oxygen 17“ 
Tailor in the same field of endeavor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging, teaches administering 170 to a subject; [see paragraph 0008]. 
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to administer the subject with O17 (contrast agent). This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption (paragraph 0004). 



Regarding claim 3, Bolster teaches the method of claim 2 wherein the number of spokes is determined for at least two k-space regions and the Fibonacci sequence determines a different number of spokes for a second k-space region than the number of spokes in a first k-space region (col 7, line 65 to col 8, line 9 and claim 1; KWIC window used in the reconstruction has 13 projections in the center and each successive ring uses the next higher Fibonacci number of projections up to 377 in the outermost ring where the spokes can be seen in the figs).

Regarding claim 5, Bolster teaches the method of claim 1 wherein the k-space filter is applied to a 2D region of k-space and wherein segmenting k-space into at least one region includes defining the 2D region of k-space as a ring (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number). 

Regarding claim 7, Bolster teaches the method of claim 5 wherein segmenting k-space includes segmenting k-space into ring regions (col 7, line 65 to col 8, line 9 and col 8, lines 26-

Bolster teaches all the elements of claim7 as stated above, however fails to explicitly teaches “5 rings” 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 5 rings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 8, Bolster teaches the method of claim 7 wherein the number of spokes for the ring regions include 21, 34, 55, 89, or 144 (col 8, lines 10-25). 

Regarding claim 9, Bolster teaches the method of claim 1, however Bolster in the view of Tailor fails to explicitly teach wherein the k-space filter is applied to a 3D region of k-space and wherein segmenting k-space into at least one region includes defining the 3D region of k-space as a sphere (figure 2, col 7, lines 40-64).

Regarding claim 11, Bolster teaches the method of claim 1 wherein reconstructing the MR image includes regridding and Fourier transforming the filtered MR data (Col 8, lines 26-46, regridding and non-uniform fast Fourier transformation (NUFFT)). 


Bolster teaches all the elements of claim 12 as stated above, however although Bolster discloses a temporal resolution, Bolster fails to explicitly teach a temporal response window of 170.
Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches within a temporal response window of 170; [see paragraphs 0008 and 0037]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to use O17 as a contrast agent. This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption (paragraph 0004). 

Regarding claim 13, Bolster teaches the method of claim 1, however, fails to explicitly teach wherein the 170 is administered to the subject via enriched water or oxygen gas.  
Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches 170 is administered to the subject via enriched water or oxygen gas; [see paragraph 0033]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to 

Regarding claim 15, Bolster teaches the method of claim 1 wherein acquiring the MR data includes sampling k-space using a radially sampling trajectory (col 7, lines 40-64).

Regarding claim 16, Bolster teaches a method for imaging using a magnetic resonance imaging (MRI) system comprising (Abstract):  
b)  Acquiring MR data for a region of interest using the MRI system (col 6, lines 34-54); 
c)  Applying a k-space filter to the MR data to create filtered MR data by (col 8, lines 26-46, applying k-space filter): 
I) Segmenting k-space into at least two regions radially separated in k-space (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number)
ii) Determining a different number of spokes for region based upon a radial sampling pattern, wherein the different number of spokes for each of the at least two regions sample the center of k-space (col 7, line 65 to col 8, line 9 and claim 1; using pattern sampling, the number of projections included through the center and outermost rings can be determined based on the KWIC window used in the reconstruction has 13 projections in the center and each successive ring uses the next higher Fibonacci number of projections up to 377 in the outermost ring); 

d) Reconstructing an MR image using the filtered MR data (Col 7, lines 6-25).
Bolster teaches all the elements of claim 1 as stated above, however fails to explicitly teach a contrast agent is oxygen 17“ 
Tailor in the same field of endeavor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging, teaches administering 170 to a subject; [see paragraph 0008]. 
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to administer the subject with O17 (contrast agent). This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 

Regarding claim 17, Bolster teaches the method of claim 16 wherein determining a number of spokes includes using a Fibonacci sequence to uniformly distribute the spokes in the at least one k-space region (col 7, line 65 to col 8, line 9 and claim 1; KWIC window used in the reconstruction has 13 projections in the center and each successive ring uses the next higher Fibonacci number of projections up to 377 in the outermost ring);


Regarding claim 20, Bolster teaches the method of claim 16 wherein the k-space filter is applied to a 2D region of k-space and wherein segmenting k-space into at least one region includes defining the 2D region of k-space as a ring (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number). 

Regarding claim 22, Bolster teaches the method of claim 20 wherein segmenting k-space includes segmenting k-space into ring regions (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number)
Bolster teaches all the elements of claim7 as stated above, however fails to explicitly teaches “5 rings” 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 5 rings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 23, Bolster teaches the method of claim 22 wherein the number of spokes for the ring regions include 21, 34, 55, 89, or 144 (col 8, lines 10-25). 

Regarding claim 24, Bolster teaches the method of claim 16, however Bolster in the view of Tailor fails to explicitly teach wherein the k-space filter is applied to a 3D region of k-space and wherein segmenting k-space into at least one region includes defining the 3D region of k-space as a sphere (figure 2, col 7, lines 40-64).

Regarding claim 26, Bolster teaches the method of claim 16 wherein reconstructing the MR image includes regridding and Fourier transforming the filtered MR data (Col 8, lines 26-46, regridding and non-uniform fast Fourier transformation (NUFFT)). 

Regarding claim 27, Bolster teaches the method of claim 16 further comprising a temporal resolution achieved by performing the method within a temporal window (col 7, lines 40-64, “Increased temporal resolution may be achieved by making use of KWIC window with the PGA sampling pattern”
Bolster teaches all the elements of claim 12 as stated above, however although Bolster discloses a temporal resolution, Bolster fails to explicitly teach a temporal response window of 170.

It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to use O17 as a contrast agent. This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 


Regarding claim 28, Bolster teaches the method of claim 16, however, fails to explicitly teach wherein the 170 is administered to the subject.  
Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches 170 is administered to the subject [see paragraph 0033]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to administered 170 to the subject via enriched water or oxygen gas.  This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption

Regarding claim 29, Bolster teaches a method for imaging using a magnetic resonance imaging (MRI) system comprising (Abstract):  
b)  Acquiring MR data for a region of interest using the MRI system (col 6, lines 34-54); 

I) Segmenting k-space into at least two regions radially separated in k-space (col 7, line 65 to col 8, line 9 and col 8, lines 26-46; distributing k-space into different rings with different projection lines, where the center ring has 13 projections and each successive ring uses the next higher Fibonacci number)
ii) Determining a different number of spokes for region based upon a radial sampling pattern, wherein the different number of spokes for each of the at least two regions sample the center of k-space (col 7, line 65 to col 8, line 9 and claim 1; using pattern sampling, the number of projections included through the center and outermost rings can be determined based on the KWIC window used in the reconstruction has 13 projections in the center and each successive ring uses the next higher Fibonacci number of projections up to 377 in the outermost ring); 
iii) Determining a spoke spacing for the number of spokes in the radial sampling pattern using a golden-ratio (col 3, lines 17-28, “projection of the radial lines is divided into multiple echoes and successive projections are spaced by a predetermined angular distance. This predetermined angular distance may be, for example, a pseudo golden angle, a factor that depends on the golden angle, or a multiple of a Fibonacci number.”) ; and 
d) Reconstructing an MR image using the filtered MR data (Col 7, lines 6-25).
Bolster teaches all the elements of claim 1 as stated above, however fails to explicitly teach a contrast agent is oxygen 17“ 

It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster to incorporate the teaching of Tailor to administer the subject with O17 (contrast agent). This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 

Claims 4, 6, 10, 14, 19, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Bolster (US Patent No. US 10353034) in the view of Tailor et al. (US Pub. No. 2010/0282258) in the view of Otazo et al. (US Pub. No. US 2015/0077112).

Regarding claim 4, Bolster teaches the method of claim 1, however Bolster in the view of Tailor fails to explicitly teach wherein the number of spokes in the at least one k- space region fulfills a Nyquist sampling criterion. 
Otazo, in the same field of endeavor, teaches wherein the number of spokes in the at least one k- space region fulfills a Nyquist sampling criterion [See paragraphs 0015 and 0051, the spokes number must be lower than a number associated with nyquist rate].
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching of Otazo to provide number of spoked to fulfill a nyquist sampling criterion. This modification will help increase the temporal resolution. 

Regarding claim 6, Bolster teaches the method of claim 5, however Bolster in the view of Tailor fails to explicitly teach wherein the spoke spacing is determined by an azimuth angle spacing divided by the golden-ratio. 
Otazo, in the same field of endeavor, teaches wherein the spoke spacing is determined by an azimuth angle spacing divided by the golden-ratio. [See paragraph 0067].
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching of Otazo to provide spoke spacing determined by an azimuth angle spacing divided by the golden-ratio. This modification will help in producing uniform distribution. 

Regarding claim 10, Bolster teaches the method of claim 9, however Bolster in the view of Tailor fails to explicitly teach wherein the spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio.
Otazo, in the same field of endeavor, teaches wherein the spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio  [See paragraphs 0067].
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching of Otazo to provide spoke spacing is determined by using both the azimuth angle spacing 

Regarding claim 14, Bolster teaches the method of claim 1, however Bolster in the view of Tailor fails to explicitly teach wherein reconstructing the MR image includes reconstructing a dynamic MR image series.
Otazo, in the same field of endeavor, teaches wherein reconstructing the MR image includes reconstructing a dynamic MR image series (paragraph 0072).
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching of Otazo to provide a dynamic MR image. This modification will help in improving the temporal resolution.

Regarding claim 19, Bolster teaches Bolster teaches the method of claim 16, however Bolster in the view of Tailor fails to explicitly teach wherein the number of spokes in the at least one k- space region fulfills a Nyquist sampling criterion. 
Otazo, in the same field of endeavor, teaches wherein the number of spokes in the at least one k- space region fulfills a Nyquist sampling criterion [See paragraphs 0015 and 0051, the spokes number must be lower than a number associated with nyquist rate].
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching 

Regarding claim 25, Bolster teaches the method of claim 9, however Bolster in the view of Tailor fails to explicitly teach wherein the spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio.
Otazo, in the same field of endeavor, teaches wherein the spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio  [See paragraphs 0067].
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Bolster in the view of Tailor to incorporate the teaching of Otazo to provide spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio. This modification will help in producing a more uniform distribution. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 103 rejection have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793